                   Case 19-01298-MAM      Doc 444   Filed 08/27/20    Page 1 of 2




         ORDERED in the Southern District of Florida on August 26, 2020.




                                                    Mindy A. Mora, Judge
                                                    United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov


        IN RE:                                             CASE NO. 18-16248-MAM
        CHANCE & ANTHEM, LLC,                              CHAPTER 7
                    Debtor.
        _____________________________________/
        ROBERT FURR, Chapter 7 Trustee,
                    Plaintiff,
        v.                                                 ADV. NO. 19-01298-MAM
        ROBERT GIBSON, et al.,
                    Defendants.
        _____________________________________/
                 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT
                 JEFFREY SISKIND’S EX PARTE MOTION TO SHORTEN TIME TO
                    RESPOND TO INTERROGATORIES FILED AT ECF NO. 439
                                       (ECF No. 440)
                Case 19-01298-MAM       Doc 444     Filed 08/27/20    Page 2 of 2




       THIS CAUSE came before the Court on August 26, 2020 at 11:00 a.m. upon Defendant

Jeffrey M. Siskind’s Ex Parte Motion to Shorten Time to Respond to Interrogatories Filed at

ECF No. 439 (the “Motion”). The Court, having reviewed the Motion and response thereto,

heard argument of the parties and being otherwise fully informed upon the premises, does

hereby, be it

       ORDERED AND ADJUDGED, that the Motion is GRANTED IN PART AND DENIED

IN PART. Plaintiff shall furnish responses to said interrogatories on or before 10:30 a.m. on

Monday, August 31, 2020.

                                              ###


Prepared by Jeffrey M. Siskind, 3465 Santa Barbara Drive, Wellington, FL 33414. Mr. Siskind
shall serve same and file a Certificate of Service attesting to same.
